Citation Nr: 0032494	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  98-04 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for acne vulgaris, 
currently evaluated at 30 percent.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Detroit, Michigan which denied the benefits sought on 
appeal.  The veteran, who had active service from September 
1966 to August 1968, appealed that decision to the BVA and 
the case was forwarded to the Board for appellate review.



REMAND

A preliminary review of the record discloses that the veteran 
originally requested a hearing before a Member of the BVA at 
the RO, but he subsequently withdrew that request.  However, 
in a timely statement from the veteran received by the Board 
in December 2000 he indicated that he had reconsidered his 
hearing options and requested that he be afforded a hearing 
before a Member of the BVA at the RO.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:


The RO should schedule the veteran for a 
hearing before a Veterans Law Judge of 
the Board of Veterans' Appeals at the RO, 
consistent with the request made in 
December 2000.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



